Citation Nr: 1044473	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-37 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for acid peptic disease 
(previously rated as duodenal ulcer) greater than 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1963 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, 
which denied an increased evaluation greater than 20 percent for 
acid peptic disease (previously rated as duodenal ulcer). 

In October 2010 a Board hearing was held via videoconference 
before the undersigned; the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary to comply with the VA's duty to assist.  
This duty includes providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the Board hearing the Veteran testified that he missed his 
examination as he did not received notice of it, however there 
seems to be some confusion as to which examination the Veteran 
missed.  The record reveals that a VA examination of the 
digestive system was conducted in January 2010; however the upper 
GI examination scheduled for June 2010 was cancelled due to the 
doctor having an emergency.  Another upper GI examination has not 
been scheduled or performed.  An upper GI examination is 
necessary to fully evaluate the Veteran's disability.  
Additionally, at the Board hearing the Veteran testified that his 
symptoms had gotten worse.  Therefore an upper GI examination and 
a VA examination are needed to determine the Veteran's current 
disability level. 


Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from 
the VA medical center in Houston, Texas, and 
all associated clinics, as well as any other 
VA facility identified by the Veteran or in 
the record. 

2. Schedule the Veteran for an upper GI 
examination.  Once that has been completed, 
schedule the Veteran for a VA examination to 
determine the nature of the Veteran's acid 
peptic disease to include the number and 
frequency of associated incapacitating 
episodes, if any. 

3.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, arrange for any 
additional development indicated, then 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


